DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s remarks filed 29 March 2021 have been fully considered but are not persuasive.  Applicant asserts that Examiner has mapped an acoustic Markov model to a natural language generation model.  Examiner hasn’t.  The acoustic Markov model of Midmore is used to determine whether or not input the language learning system of Midmore is a question or statement to which it can respond.  Midmore, however, is silent that this determining using an acoustic Markov model is “based on a score assigned to one or more component parts parsed from the user input” as claimed.  Piersol, however, teaches classifying input using an acoustic Markov model based on a score assigned to one or more component parts parsed from the input.  In combination, therefore, the determining of Midmore would be performed using the scoring of Piersol.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-6, 9-16 and 19-21 is/are rejected under 35 U.S.C. 103 as being obvious over Midmore, US 2017/0243517 A1 (hereinafter “Midmore”), in view of Piersol et al., US 9,558,758 B1 (hereinafter “Piersol”).

As per claims 1, 9 and 19, Midmore teaches:
presenting a first piece of content corresponding to a given narrative via the user interface, wherein the given narrative comprises one or more characteristics (Midmore [0043]), where the first piece of content is the story being implicitly presented prior to being paused;
receiving user input via the user interface (Midmore [0043]), where the user asking a question is the input;
selecting, from a plurality of response models, a first response model, wherein each of the plurality of response models comprises a different natural language generation model operating to generate one or more responses to a given user input (Midmore [0101]), where the input is determined to be a question or statement to which it can respond, thereby selecting a first response model of “formulat[ing] and present[ing] a response” over a second response model of “generat[ing] a question using phrasal rewrite rules 120 to ask the user for more information”; and
dynamically responding to the user input using the first response model (Midmore [0043]), where the second piece of content is the response to the user’s question.

Midmore, however, does not teach:
selecting, from a plurality of response models, a first response model based on a score assigned to one or more component parts parsed from the user input.



It would therefore have been obvious to one of ordinary skill in the art to use the Markov model of Piersol as the Markov model of Midmore (Midmore [0043]) in order to “determine[] that the user's input is a question or statement to which it can respond,” thereby selecting a response model that “formulate[s] and present[s] a response” – the first response model – instead of “generat[ing] a question using phrasal rewrite rules 120 to ask the user for more information” – the second response model.

As per claims 2 and 20, the rejection of claims 1 and 19 is incorporated, and Midmore further teaches:
wherein the user interface is configured to simultaneously receive the user input and present the first piece of content (Midmore [0043]), where, as the story is paused in response to the user asking a question, implicitly, the interface is simultaneously presenting the story while the user is asking the question.

As per claims 3 and 14, the rejection of claims 1 and 9 is incorporated, and Midmore further teaches:
wherein the plurality of response models comprise: a narrative response model for narrative user input corresponding to the one or more characteristics of the narrative; a non-narrative response model for other user input; and wherein the first response model corresponds to one of the narrative response model or the non-narrative response model (Midmore [0101], “By way of a non-limiting 

As per claims 4 and 15, the rejection of claims 1 and 9 is incorporated, and Midmore further teaches:
wherein the first response model comprises a narrative response model for narrative user input corresponding to the one or more characteristics of the narrative, and the response further includes a second piece of content presented based on the user input (Midmore [0102]), where the input is classified into being related to the story, where the second piece of content is audio that says “That’s a flower”.

As per claim 5, the rejection of claim 1 is incorporated, and Midmore further teaches:
Wherein the first response model comprises a non-narrative response model for other user input, and the response further includes a second piece of content indicating the user input does not correspond to the one or more characteristics of the given narrative (Midmore [0101], “In some embodiments, when the language learning system 100 is unable to determine what the user's question or statement refers to, the language learning system 100 can generate a question using phrasal rewrite rules 120 to ask the user for more information.”).

As per claim 6, the rejection of claim 1 is incorporated, and Midmore further teaches:
presenting a third piece of content corresponding to the given narrative; and continuing the given narrative based on an end of the first piece of content (Midmore [0102], “The language learning system 100 can then use phrasal rewrite rules to generate a sentence that indicates that the item is a flower, and play back corresponding audio that says ‘That's a flower.’” . . . “After the response has been presented, the language learning system 100 can move to step 1208 to continue modeling the story simulation.”).

As per claim 10, the rejection of claim 9 is incorporated, and Midmore further teaches:
wherein the first piece of content and the second piece of content are obtained from the non-transitory computer-readable medium (Midmore [0030]), where all content presented is obtained from data stored on the blackboard, which is stored on a computer-readable medium – the “centralized memory location”.

As per claim 11, the rejection of claim 9 is incorporated, and Midmore further teaches:
wherein the second piece of content is dynamically generated using a generative language model (Midmore [0044]), where the rules and list are the generative language model.

As per claim 12, the rejection of claim 9 is incorporated, and Midmore further teaches:
wherein the user input is classified using natural language processing (Midmore [0043]), where the voice recognition is natural language processing.

As per claim 13, the rejection of claim 9 is incorporated, and Midmore further teaches:
wherein the user input is classified by parsing the user input into one or more component parts (Midmore [0043]), where recognizing is parsing and words are the parts.

As per claim 16, the rejection of claim 9 is incorporated, and Midmore further teaches:
wherein a break in content is presented after a first piece of content (Midmore [0043]), where the pause is the break.

As per claim 21, the rejection of claim 1 is incorporated, and Midmore further teaches:
wherein the plurality of response models comprises a plurality of narrative response models (Midmore [0101]), where “formulat[ing] and present[ing] a response” and “generat[ing] a question using phrasal rewrite rules 120 to ask the user for more information” are both response models geared towards generating responses consistent with the narrative.

Claims 7-8 and 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Midmore, US 2017/0243517 A1 (hereinafter “Midmore”), in view of Piersol et al., US 9,558,758 B1 (hereinafter “Piersol”), and further in view of Leydon et al., US 2014/0229154 A1 (hereinafter “Leydon”).

As per claims 7 and 17, the rejection of claims 1 and 9 is incorporated, but Midmore does not teach:
filtering the user input based on exceeding a threshold value of an obscenity filter.

The analogous and compatible art of Leydon, however, teaches filtering input based on a threshold value of an obscenity filter (Leydon [0057’), where the threshold value is what causes the profanity to be flagged.



As per claim 8 and 18, the rejection of claims 7 and 17 is incorporated, but Midmore does not teach:
wherein exceeding  the threshold value of the obscenity filter causes response to further include a second piece of content that continues the given narrative from an end of the first piece of content.

The analogous and compatible art of Leydon, however, teaches filtering input based on a threshold value of an obscenity filter (Leydon [0057’), where the threshold value is what causes the profanity to be flagged.

It would have been obvious to one of ordinary skill in the art to combine the teachings of Leydon with those of Midmore to filter obscenity from input in order to encourage users to avoid profanity and obscenity, where ignoring input continues the story (Midmore [0099], “If no user input has been received, the language learning system 100 can move to step 1208 and continue modeling the story according to the probabilistic rules described above,”; [0102], “After the response has been presented, the language learning system 100 can move to step 1208 to continue modeling the story simulation.”).

Allowable Subject Matter
Claims 22 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  the prior art does not teach selecting from a plurality of narrative response model, the selected narrative response model placing the user in one of the claimed contexts.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WILLIAM SPIELER whose telephone number is (571)270-3883.  The examiner can normally be reached on Monday-Friday, 11-3.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


WILLIAM SPIELER
Primary Examiner
Art Unit 2159



/WILLIAM SPIELER/             Primary Examiner, Art Unit 2159